Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "12" and "14" have both been used to designate the barrel, Refer to paragraph 0034.  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate different structures, Refer to Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  The article “a” is missing before “removable clamp” in claims 1 and 17 and “retention means” in claim 17.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “retention means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “retention” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: friction fit between ring portion and frustoconical shaped outer surface (Refer to paragraph 0033); annular groove and retaining ring 42 (Refer to paragraph 0034); “alternative mechanisms may be used to retain the removable clamp 30 in position once slid onto the barrel 14 towards the interface” (Refer to paragraph 0035); the ring portion 32 may include a projection on its inner surface sized to snap-fit into the annular groove (Refer to paragraph 0036); a 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “friction fit means” in claim 18. The claim establishes that the retention means includes a friction fit means for causing friction between the ring portion and the barrel to resist axial movement of the ring portion once at the point; thus, sufficient structure 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 8-10, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rutenber (US 1630766) and Moore et al. (US 20150335120).
Regarding claims 1 and 14-16, Rutenber discloses a hair care appliance (Refer to Figures 1-6), comprising: a main body (3, handle 1) housing electrical components (electrical components associated with the heating coil, Refer to page 1 lines 30-38); a barrel (2) attached to and extending from the main body and having a heat conductive exterior surface, the barrel having an outer diameter, wherein an interface (5) between the main body and the barrel includes an enlarged diameter portion (enlarged diameter portion formed by interface 5) axially aligned with the barrel and having an exterior surface diameter greater than the outer diameter; and removable clamp (7,8,9,11,12,16,17,18,19) having a ring portion (8) sized to slidably fit over the barrel and, on an 10outer face of the ring portion, a hinged clamp (7) extending in an axial direction along the barrel and spring-biased to be urged against the barrel (Refer to page 1 lines 46-60), wherein the ring portion has an inner diameter sized to friction fit when slid along the barrel to the enlarged diameter portion (Refer to page 1 lines 78-84 and Figures 1 and 2), a heating element (heating coil, Refer to page 1 lines 33-38) for converting electrical current to heat for heating the barrel. However, Rutenber does not disclose the electrical components include a battery and a processing unit and the hair care appliance further includes a DC voltage plug socket for receiving a DC current supply, a digital potentiometer for regulating the power supplied to the heating element 
Rutenber teaches a plug 4 or other means for supplying electric current is provided to power the heating coil but is silent regarding using a batter as the “other means for supplying electric current” and whether or not a processing/control unit is provided. Rutenber’s patent was published in 1926 and since then, it has become conventional to provide battery powered hairstyling appliance with processing units as taught by Moore et al. (Refer to Abstract and Figures 1-14). Moore et al. disclose a heated hairstyling appliance having a battery (lithium ion battery 505, 564) providing electrical current to the heater, a DC voltage plug docket for receiving a DC current supply (Refer to paragraphs 0084, 0086, 0089 and 0096), a charging circuit (charge control/power path, 562,572,582,592 Refer to paragraph 0090) which charges the battery via current supplied through the DC voltage plug socket and a processing unit (power/control system 500, microcontroller 506, memory 508, control algorithm Refer to paragraphs 0080-0083). The processing unit determines if the device is connected to a DC current supply and permits supplying current to the heating element(s) from both the battery and DC current supply when connected thereto (Refer to paragraph 0098, claims 74-75, and 80). The processing unit also includes a digital potentiometer (power control module 514) which ensures “proportional control” of power supplied to the heating element so that the heating element(s) operates at the desired temperature 
Regarding claim 2, the combination of Rutenber and Moore et al. disclose the hair care appliance of claim 1 above, Rutenber further discloses the enlarged diameter portion comprises a frustoconically-shaped outer surface having a narrow-diameter end (end of 5 near 2) attached to the barrel and matching the outer diameter of the barrel, and having a wide-diameter end (end of 5 near 3) attached to the main body (Refer to Figures 1, 2 and 5). 
Regarding claim 3, the combination of Rutenber and Moore et al. disclose the hair care appliance of claim 2 above, Rutenber further discloses the inner diameter of the ring portion is greater than the outer diameter of the barrel and less than the wide-diameter end of the enlarged diameter portion, such that the ring portion friction fits on 
Regarding claim 8, the combination of Rutenber and Moore et al. disclose the hair care appliance of claim 2 above, Rutenber further discloses the hinged clamp (7) is formed from a heat conductive material such that the hinged clamp becomes heated when the barrel is heated. Rutenber teaches the hinged clamp (7) is “constantly presses against the iron by means of a spring” (Refer to page 1 lines 46-54); thus, heat is transferred thereto. Additionally, Rutenber teaches the clamp has a plate portion (14) extending integrally therefrom to which is coupled a “non-heat conducting operating button 16” (Refer to page 1 lines 64-68), where such a button would not be included if the clamp were made of a non-heat conducting material; thus, the clamp is heat conducting. Alternatively, it is well known and conventional practice for such clamps to be constructed of heat conductive material and it would have been obvious to one having ordinary skill in the art to construct the hinged clamp of a heat conducting material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 9, the combination of Rutenber and Moore et al. disclose the hair care appliance of claim 8 above, Rutenber further discloses a lever (14 and angled portion of clamp extending between 9 and 14) connected to the hinged clamp and extending in a direction opposite from the hinged clamp, the lever being depressable against a bias spring (spring having portions 11,12) to pivot the hinge clamp apart from the barrel.

Regarding claim 17, Rutenber discloses a hair care appliance (Refer to Figures 1-6), comprising: a main body (3, handle 1) housing electrical components (electrical components associated with the heating coil, Refer to page 1 lines 30-38); a barrel (2) attached to and extending from the main body and having a heat conductive exterior surface, the barrel having an outer diameter, wherein an interface (5) between the main body and the barrel includes an enlarged diameter portion (enlarged diameter portion formed by interface 5) axially aligned with the barrel and having an exterior surface diameter greater than the outer diameter; a removable clamp (7,8,9,11,12,16,17,18,19) having a ring portion (8) sized to slidably fit over the barrel and, on an 10outer face of the ring portion, a hinged clamp (7) extending in an axial direction along the barrel and spring-biased to be urged against the barrel (Refer to page 1 lines 46-60), and a retention means (friction fit Refer to page 1 lines 78-84 and/or latch 18 engaging shoulder 6 Refer to page 1 lines 85-91) for resisting axial movement of the removable clamp when slid onto the barrel to a point proximate the interface. However, Rutenber does not disclose the electrical components include a battery and a processing unit.
Rutenber teaches a plug 4 or other means for supplying electric current is provided to power the heating coil but is silent regarding using a batter as the “other means for supplying electric current” and whether or not a processing/control unit is provided. Rutenber’s patent was published in 1926 and since then, it has become conventional to provide battery powered hairstyling appliance with processing units as 
Regarding claim 18, the combination of Rutenber and Moore et al. disclose the hair care appliance of claim 17 above, Rutenber further discloses the retention means includes friction fit means for causing friction between the ring portion and the barrel so as to resist axial movement of the ring portion once at the point (Refer to page 1 lines 78-84 and Figures 1-2). 
Regarding claim 19, the combination of Rutenber and Moore et al. disclose the hair care appliance of claim 18 above, Rutenber further discloses the retention means further resists rotational movement of the ring portion when the ring portion is positioned at the point (Refer to page 1 lines 78-91 and Figures 1-2 the friction fit, geometry of the ring portion and interface and the engagement between the latch and shoulder all serve to prevent rotational movement of the ring portion). 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rutenber and Moore et al. as applied to claim 1 above, and further in view of Lee et al. (US 20060289028).
Regarding claims 4 and 5, the combination of Rutenber and Moore et al. disclose the hair care appliance of claim 1 above; however, the combination does not disclose the barrel includes an annular groove in its exterior surface proximate the interface and the enlarged diameter portion includes a retaining ring disposed within the annular groove, the retaining ring having a thickness 466-0001USP2- 13 - such that its outer surface has a diameter larger than the outer diameter of the barrel when the retaining ring is disposed within the annular groove. Rutenber teaches the ring portion (8) frictionally engages the barrel and a portion of the interface; although Rutenber does not provide a ring held in a groove of the barrel forming part of the frictional engagement between the ring portion and the barrel, this is a well-known and conventional arrangement provided in friction fit engaging components as demonstrated by Lee et al. (Refer to Prior Art Figures 3 and 4 and paragraph 0010-0011). Lee et al. disclose a hair care appliance having two frictionally engaging portions, a first barrel portion (portion of 24 having 24b) having a annular groove (24b) and a retaining ring (30) disposed within the annular groove, the retaining ring having a thickness such that the outer surface has diameter that is larger than the outer diameter of the barrel (Refer to Figure 4 which shows retaining ring 30 in annular groove 24b and having an outer peripheral surface thereof disposed radially outward with respect to the outer surface of the barrel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair care appliance of the combination of Rutenber and Moore et al. such . 

Claim4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rutenber and Moore et al. as applied to claim 1 above, and further in view of Cho (US 20160374445) and Lagieski et al. (US 4811445).
Regarding claims 4, 6 and 7, the combination of Rutenber and Moore et al. disclose the hair care appliance of claim 1 above; however, the combination does not disclose the barrel includes an annular groove in its exterior surface proximate the interface and the ring portion has an inner surface in 5contact with the exterior surface of the barrel, wherein the inner surface includes a protuberance sized to snap-fit into the annular groove, the protuberance includes at least one of a rib or a boss. Rutenber provides a frictional engagement between the ring portion and corresponding portions of the barrel and interface; however, it is well known and conventional for such frictional fits between removably coupled elements to also provide additional fastening means on the inner surface of the ring portion and an exterior of the barrel as demonstrated by Cho (best shown in Figures 6 and 7). The hair care appliance of Cho (Refer to Figures 1-11) provides removably clamp having a ring portion which slides onto the barrel .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rutenber and Moore et al. as applied to claim 1 above, and further in view of Cho (US 20160374445).
. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rutenber and Moore et al. as applied to claim 1 above, and further in view of Liao (US D884271).
Regarding claims 12 and 13, the combination of Rutenber and Moore et al. disclose the hair care appliance of claim 1 above; the removable clamp includes a heat-insulated stand on a side of the ring portion opposite the hinged clamp, to support the hair care 30appliance with the barrel elevated when resting on a surface wherein the heat-insulated stand includes a projecting structure having at least two projection points extending outwards from the ring portion in a direction substantially away from the side of the ring portion to which the hinged clamp is attached. It is well known and conventional practice for hair irons/appliances to provide heat-insulated stands to permit resting of the device on a surface (e.g. table, salon furniture, countertop, etc.) without damaging (burning, melting, etc.) the surface. Liao discloses a similar hair care appliance having a barrel, handle and clamp (Refer to Figures 1-9). Liao teaches the clamp provides a stand on a side of the ring portion opposite the hinged clamp where the stand has a projecting structure having at least two points extending outwards from the ring portion in a direction away from the side of the ring portion to which the hinged clamp is attached (Refer to annotated Figures 1 and 7 below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair care appliance of the combination of Rutenber and Moore et al. to include a stand having a projecting structure with at least two projection points extending outwards from the ring portion in a direction away from the hinged clamp as taught by Liao in order to permit resting of the hair care appliance on a surface without .  



    PNG
    media_image1.png
    554
    785
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100108831, US 3622746 and US 4308878 demonstrate it is conventional for hair appliance stands/supports to be made of heat-insulated material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/TATIANA L NOBREGA/           Primary Examiner, Art Unit 3799